DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This is a final office action in response to the amendment filed on 29 January 2021.  Claims 1, 3, 8, 10, 14, and 16 have been amended. Claims 1 through 20 are currently pending and have been examined.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 January 2021 and 11 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendment to claims 1, 3, 8, 10, 14, and 16 has been entered.
Applicant’s amendment to claims 1, 3, 8, 10, 14, and 16 is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment. 
 Applicant’s amendment to claims 1, 3, 8, 10, 14, and 16 is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection as necessitated by amendment.  See updated rejection below. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 30 October 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that the claims are directed to improvements in automated pricing, origination, and recovery of capital and therefore are not abstract because the specification identifies a technical problem and identifies technical improvements in loan underwriting.  Examiner respectfully disagrees.  Applying rules to known data and implementing those rules using generic computing technology is not a technological improvement that renders the claims patent eligible.  While various “processors” are claimed to perform the recited steps, these generic computing elements are used as tools to perform the recited abstract ideas and are not directed to an improvement in computing technology.  While the claims recite the term “automatically” this term is construed as “applying” the abstract concept using generic computing technology.  Nothing in the Specification indicates the recited computer components perform anything other than well-understood, routine, and conventional functions, such as receiving data, processing data, and communicating the results to a user device. Because the Specification describes the additional elements in general terms, without describing the particulars, it is concluded that the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, See Berkheimer Memo7 § III.  This is in contrast to the courts analysis in McRO, as computer animation is not simply the use of a computer as a tool to perform the abstract concepts.  The transformation of McRO was accomplished in a manner that was not reproducible in a manner that was not automated.  The claims here are more like those in Alice than McRO.  Using observations, evaluations, and judgements a loan officer could mentally, or with pen and paper, make the same determinations regarding credit worthiness, revenue predictions, comparisons with actual sales, cash advance rates and amounts, and well as holdback rates and amounts.  To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a particular machine (see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(e)). See 2019 Revised Guidance.  The claims are directed to the abstract idea of using a computer to determine and communicate cash advance opportunities, not to improving the functioning of the computer itself. Therefore, using computing technology to perform the recited steps is not a technological improvement.  
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 through 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 through 20 of co-pending Application No. 16/406376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the independent claims of the instant application is common to the invention claims in the co-pending application.  See the following table for details:
The instant application: 16/406406
Co-pending application: 16/406376
1. A system for automated origination of capital, the system comprising: 

A payment processor, configured to process credit card transactions for subscribers of a point-of-sale (POS) subscription service; and a capital origination processor, comprising:
a rate processor, configured to generate prices for capital product offers to said subscribers, wherein said prices are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of said subscribers; 

a revenue forecaster, coupled to said rate processor, configured to employ said historical POS data and locations of establishments corresponding to said each of said subscribers to predict future POS data for said establishments corresponding to said each of said subscribers, and to employ said future POS data to generate predicted total revenues corresponding to said each of said subscribers over a payback period; and 



and configured to direct said payment processor to retain holdback amounts of processed credit card transactions at corresponding holdback rates for each of said subscribers that have accepted disbursements of said capital product offers, and configured to direct said payment processor to vary said corresponding holdback rates and holdback amounts based exclusively on said processed credit card transactions.


A payment processor, configured to process credit card transactions for subscribers of a point-of-sale (POS) subscription service; and a capital origination processor, comprising:
a rate processor, configured to generate prices for capital product offers to said subscribers, wherein said prices are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of said subscribers; 

a revenue forecaster, coupled to said rate processor, configured to employ said historical POS data to predict future POS data for establishments corresponding to said each of said subscribers, and to employ said future POS data to generate predicted total revenues corresponding to said each of said subscribers over a payback period; and 





and configured to direct said payment processor to retain holdback amounts of processed credit card transactions at corresponding holdback rates for each of said subscribers that have accepted disbursements of said capital product offers, and configured to direct said payment processor to vary said corresponding holdback rates and holdback amounts based exclusively on said processed credit card transactions.

2. The system as recited in claim 1, wherein the rate processor, revenue forecaster, and offer processor are disposed within a backend server that is coupled via the internet to a plurality of fixed and mobile terminals in establishments corresponding to said each of said subscribers, and wherein said subscribers employ said plurality of fixed and mobile terminals in conjunction with said backend server to initiate and process orders within said establishments, and to take payments for said orders, wherein said payments comprise processing of credit card transactions.
3. The system as recited in claim 2, wherein said backend server takes payments accepted capital product offers by automatically deducting said holdback amounts from processing of said credit card sales transactions, and wherein said capital origination processor varies said holdback rates and said holdback amounts to account for variations in actual revenue versus predicted revenue for each of said subscribers that have accepted said disbursements of said capital product offers.
said holdback amounts from processing of said credit card sales transactions, and wherein said capital origination processor varies said holdback rates and said holdback amounts to account for variations in actual revenue versus predicted revenue for each of said subscribers that have accepted said disbursements of said capital product offers.

4. The system as recited in claim 3, wherein said holdback amounts are deducted daily.
5. The system as recited in claim 4, wherein said establishments comprise restaurants, said capital product offers comprise merchant cash advances, and said prices comprise interest rates.
5. The system as recited in claim 4, wherein said establishments comprise restaurants, said capital product offers comprise merchant cash advances, and said prices comprise interest rates.
6. The system as recited in claim 1, further comprising: a logistic regression engine, configured to perform a binary logistic regression on subscriber data and metrics derived from said historical POS data and said locations corresponding to said each of said subscribers to generate logistic regression coefficients that are used to calculate said PD values.
6. The system as recited in claim 1, further comprising: a logistic regression engine, configured to perform a binary logistic regression on subscriber data and metrics derived from said historical POS data corresponding to said each of said subscribers to generate logistic regression coefficients that are used to calculate said PD values.
7. The system as recited in claim 1, wherein said revenue forecaster comprises a recurrent neural network that is trained on said historical POS data and said locations of establishments corresponding to said each of said subscribers, and that processes a subset of said historical POS data to predict said future POS data, wherein a length of said subset corresponds to said payback period.
7. The system as recited in claim 1, wherein said revenue forecaster comprises a recurrent neural network that is trained on said historical POS data corresponding to said each of said subscribers, and that processes a subset of said historical POS data to predict said future POS data, wherein a length of said subset corresponds to said payback period.
8. A system for automated origination of capital, the system comprising: 
a payment processor, configured to process credit card transactions for subscribers of a point-of-sale (POS) subscription service; and a capital origination processor, comprising:

a rate processor, configured to generate interest rates for merchant cash advance (MCA) offers to said subscribers, wherein said interest rates are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of said subscribers; 

locations of restaurants corresponding to said each of said subscribers to predict future POS data for said restaurants corresponding to said each of said subscribers, and to employ said future POS data to generate predicted total revenues corresponding to said each of said subscribers over a payback period; and 

an offer processor, configured to generate and transmit said MCA offers corresponding to said each of said subscribers, wherein said MCA offers comprise said payback period, said interest rates, and maximum dollar amounts that are a percentage of said predicted total revenues,
and configured to direct said payment processor to retain holdback amounts of processed credit card transactions at corresponding holdback rates for each of said subscribers that have accepted disbursements of said MCA offers, and configured to direct said payment processor to vary said corresponding holdback rates and holdback amounts based exclusively on said processed credit card transactions.

A payment processor, configured to process credit card transactions for subscribers of a point-of-sale (POS) subscription service; and a capital origination processor, comprising:

a rate processor, configured to generate interest rates for merchant cash advance (MCA) offers to said subscribers, wherein said interest rates are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of said subscribers;  DOCKET: TST.014454 





an offer processor, configured to generate and transmit said MCA offers corresponding to said each of said subscribers, wherein said MCA offers comprise said payback period, said interest rates, and maximum dollar amounts that are a percentage of said predicted total revenues, 
and configured to direct said payment processor to retain holdback amounts of processed credit card transactions at corresponding holdback rates for each of said subscribers that have accepted disbursements of said MCA offers, and configured to direct said payment processor to vary said corresponding holdback rates and holdback amounts based exclusively on said processed credit card transactions.

9. The system as recited in claim 8, wherein the rate processor, revenue forecaster, and offer processor are disposed within a backend server that is coupled via the internet to a plurality of fixed and mobile terminals in restaurants corresponding to said each of said subscribers, and wherein said subscribers employ said plurality of fixed and mobile terminals in conjunction with said backend server to initiate and process orders within said restaurants, and to take payments for said orders, wherein said payments comprise processing of credit card transactions.
10. The system as recited in claim 9, wherein said backend server takes MCA payments for said holdback amounts from said processed credit card sales transactions, and wherein said capital origination processor varies said holdback rates and said holdback amounts to account for variations in actual revenue versus predicted revenue for each of said subscribers that have accepted said disbursements of said capital product offers.  
said holdback amounts from said processed credit card sales transactions, and wherein said capital origination processor varies said holdback rates and said holdback amounts to account for variations in actual revenue versus predicted revenue for each of said subscribers that have accepted said disbursements of said capital product offers.  

11. The system as recited in claim 10, wherein said holdback amounts are deducted daily.
12. The system as recited in claim 8, further comprising: a logistic regression engine, configured to perform a binary logistic regression on subscriber data and metrics derived from said historical POS data and said locations corresponding to said each of said subscribers to generate logistic regression coefficients that are used to calculate said PD values.
12. The system as recited in claim 8, further comprising: a logistic regression engine, configured to perform a binary logistic regression on subscriber data and metrics derived from said historical POS data corresponding to said each of said subscribers to generate logistic regression coefficients that are used to calculate said PD values.
13. The system as recited in claim 8, wherein said revenue forecaster comprises a recurrent neural network that is trained on said historical POS data and said locations of establishments corresponding to said each of said subscribers, and that processes a subset of said historical POS data to predict said future POS data, wherein a length of said subset corresponds to said payback period.
13. The system as recited in claim 8, wherein said revenue forecaster comprises a recurrent neural network that is trained on said historical POS data corresponding to said each of said subscribers, and that processes a subset of said historical POS data to predict said future POS data, wherein a length of said subset corresponds to said payback period.  
14. A method for automated origination of capital, the method comprising: 
processing credit card transactions for subscribers of a point-of-sale (POS) subscription service;

generating prices for capital product offers to the subscribers, wherein the prices are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of the subscribers; 

and locations of establishments corresponding to the each of the subscribers to predict future POS data for the establishments corresponding to the each of the subscribers, and using the future POS data to generate predicted total revenues corresponding to the each of the subscribers over a payback period; and 

generating and transmitting the capital product offers corresponding to the each of the subscribers, wherein the capital product offers comprise the payback period, the prices, and maximum dollar amounts that are a percentage of the predicted total revenues,

and retaining holdback amounts of processed credit card transactions at corresponding holdback rates for each of the subscribers that have accepted disbursements of the capital product offers, and varying the corresponding holdback rates and holdback amounts based exclusively on the processed credit card transactions.

processing credit card transactions for subscribers of a point-of-sale (POS) subscription service;

generating prices for capital product offers to said subscribers, wherein the prices are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of the subscribers; 

period:



generating and transmitting the capital product offers corresponding to the each of the subscribers, wherein the capital product offers comprise the payback period, the interest rates, and maximum dollar amounts that are a percentage of the predicted total revenues,
and retaining holdback amounts of processed credit card transactions at corresponding holdback rates for each of the subscribers that have accepted disbursements of the capital product offers, and varying the corresponding holdback rates and holdback amounts based exclusively on the processed credit card transactions.


15. The method as recited in claim 14, wherein the method is performed by one or more special-purpose central processing units disposed within a backend server that is coupled via the internet to a plurality of fixed and mobile terminals in establishments corresponding to the each of the subscribers, and wherein the subscribers employ the plurality of fixed and mobile terminals in conjunction with the backend server to initiate and process orders within the establishments, and to take payments for the orders, wherein the payments comprise processing of credit card transactions.
16. The method as recited in claim 15, wherein the backend server takes payments for accepted capital product offers by automatically deducting the holdback amounts from the processed credit card sales transactions, and varies the holdback rates and the holdback amounts to account for variations in actual revenue versus predicted revenue for each of the subscribers that have accepted the disbursements of the capital product offers.
payments for accepted capital product offers by automatically deducting the holdback amounts from the processed credit card sales transactions, and varies the holdback rates and the holdback amounts to account for variations in actual revenue versus predicted revenue for each of the subscribers that have accepted the disbursements of the capital product offers.

17. The method as recited in claim 16, wherein the holdback amounts are deducted daily.
18. The method as recited in claim 17, wherein the establishments comprise restaurants, the capital product offers comprise merchant cash advances, and the prices comprise interest rates.
18. The method as recited in claim 17, wherein the establishments comprise restaurants, the capital product offers comprise merchant cash advances, and the prices comprise interest rates.
19. The method as recited in claim 14, further comprising: performing a binary logistic regression on subscriber data and metrics derived from the historical POS data and the locations corresponding to the each of the subscribers to generate logistic regression coefficients that are used to calculate the PD values.
19. The method as recited in claim 14, further comprising: performing a binary logistic regression on subscriber data and metrics derived from the historical POS data corresponding to the each of the subscribers to generate logistic regression coefficients that are used to calculate the PD values.
20. The method as recited in claim 14, wherein said the historical POS data and locations of establishments corresponding to the each of the subscribers to predict future POS data for the establishments corresponding to the each of the subscribers comprises utilizing a recurrent neural network that is trained on the historical POS data and the locations of establishments corresponding to the each of the subscribers, and that processes a subset of the historical POS data to predict the future POS data, wherein a length of the subset corresponds to the payback period.
20. The method as recited in claim 14, wherein said employing the historical POS data to predict future POS data corresponding to the each of the subscribers comprises utilizing a recurrent neural network that is trained on the historical POS data corresponding to the each of the subscribers, and that processes a subset of the historical POS data to predict the future POS data, wherein a length of the subset corresponds to the payback period.


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 8 recites a system, and independent claim 14 recites a process for automated origination of capital based on point-of-sale data informed by location.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Taking claim 1 as representative, claim 1 recites at least the following limitations: processing credit card transactions for subscribers; generating prices for capital product offers to subscribers, employing probability of default (PD) values derived from historical POS data corresponding to each subscriber, employing historic POS data and locations of establishments corresponding to each subscriber to predict future POS data for establishments corresponding to each subscriber, employing the future POS data to generate predicted total revenues corresponding to each subscriber over a payback period, generating and transmitting capital product offers corresponding to each subscriber, directing retention of holdback amounts of processed credit card transactions at corresponding holdback rates; and directing variance of holdback rates and holdback amounts based exclusively on processed credit card transactions.
The limitations for generating capital product offers, as drafted illustrates a fundamental economic practice of creating a contractual relationship related to loan financing and credit transactions.  These are commercial or legal interactions which fall within the enumerated Alice/Mayo test, representative claim 1 recites an abstract idea.   
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

Representative claim 1 recites additional elements of “a rate processor and an offer processor.”  Although additional elements are recited, representative claim 1 merely invokes the additional elements as a tool to perform the abstract idea.  The specification at paragraph [00141] describes the example environment as “Unless specifically stated otherwise, or as is apparent from the discussion, terms such as "processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system, a microprocessor, a central processing unit, or similar electronic computing device, that manipulates and transforms data.” Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  See MPEP 2106.05(f).  Additionally, the courts have found mere data gathering (i.e. receiving an input identifying an element of a plurality of elements) is extra-solution activity. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements in the form of multiple processors amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Claims 2 through 7 depend from claim 1, 9 through 13 depend from claim 8, and claims 15 through 20 depend from claim 14.  Each set of dependent claims include the abstract ideas of the independent claims.  The dependent claims recite additional limitations to initiate and process orders, take payments for orders in the form of credit card transactions, automatically deducting holdback amounts by processing credit card sales transactions, varying holdback rates and holdback amounts to account for variations in actual revenue versus predicted revenue, deducting holdback amounts daily, establishments comprise restaurants, capital products comprise merchants cash advances, prices comprise interest rates, performing binary logistic regression on subscriber data and metrics derived from historic POS data and locations corresponding to subscribers, a recurrent neural network trained on historic POS data and locations of establishments corresponding to subscribers, and processing a subset of historic POS data to predict future POS data.   
The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that 
The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 8 and 14 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 through 4, 7, 14 through 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grech et al. (US 2018/0150910) in view of Mun (US 2014/0324521), and in further view of Poursartip et al. (US 10,346,907).
Regarding Amended Claim 1, Grech et al. discloses a system for automated origination of capital, the system comprising: a payment processor, configured to process credit card transactions for subscribers of a point-of-sale (POS) subscription service; and a capital origination processor, comprising: a rate processor, configured to generate prices for capital product offers to subscribers of a point-of-sale (POS) subscription service, wherein said prices are generated by employing probability of default (PD) values that are derived from historical POS data corresponding to each of said subscribers; (The present disclosure rerates generally to systems and methods for processing business data, and more particularly, to implementing working capital for merchants.  Grech et al. [para. 0002]. … The system 100 includes a payment service provider server 170 that is adapted to communicate with merchants, such as through merchant server 140. Grech et al. [para. 0022-0023; Fig. 1]. … Merchant server 140 may be maintained, for example, by a merchant or seller offering various products and/or services. The merchant may have a physical POS at their store location. … The merchant device 157 may also communicate with the merchant server 140, for example to electronically obtain from the merchant server 140 …information related to sales transactions, including, for example, time of the sales transactions, processed by the merchant server 140, customer information maintained by the server 140, and so forth. The merchant device 157 may transmit such 
Grech et al. discloses that repayment of the loan may be derived from future sales (Grech et al. [para. 0017]), however the reference fails to explicitly recite the system including a revenue forecaster, coupled to said rate processor, configured to employ said historical POS data and locations of establishments corresponding to said each of said subscribers to predict future POS data for said establishments corresponding to said each of said subscribers, and to employ said future POS data to generate predicted total revenues corresponding to said each of said subscribers over a payback period.  Mun discloses these limitations. (The present invention is in the field of sales performance, sales analysis, sales forecasts, corporate finance, corporate capital investments, economics, math, risk analysis, simulation, decision analysis, and business statistics, and relates to the modeling and analysis of sales performance under uncertainty and risk within all companies.  Mun [para. 0002, 0008]. …  According to an embodiment of the present invention, the goals analytics module and the processor are further configured to perform Monte Carlo risk simulations using historical sales performance data, sales pipeline data, future sales forecast data.  Mun [para. 0017-0020].  … According to an embodiment of the present invention, FIG. 62 shows the Sales Forecast 359 analysis tab where the results are presented as a chart, forecast data results, and analytical statistics 360. In the chart segment, a time-series chart of historical data and forecast fitted predictive curve 361 is shown, based on  provide valuable assistance in incorporating relevant variables when analyzing decisions and in finding the best solutions for making decisions. Mun [para. 0004].
and an offer processor, configured to generate and transmit said capital product offers corresponding to said each of said subscribers, wherein said capital product offers comprise said payback period, said prices, and maximum dollar amounts that are a percentage of said predicted total revenues. (Payment service provider server 170 also may generate different options for repayment. Each repayment option may indicate a percentage of sales revenue designated for repayment, a one-time loan fee, a loan amount, and a total repayment. Each repayment option may have a different one-time loan fee. Payment service provider server 170 may determine the one-time loan fee based on the percentage of sale revenue for repayment, the credit/risk score of the borrower, the loan amount, and the like.  Grech et al. [para. 0015-0019, 0047-0049, 0065, 0073-0075]; 
Grech et al. and Mun combined fail to explicitly disclose the system configured to direct said payment processor to retain holdback amounts of processed credit card transactions at corresponding holdback rates for each of said subscribers that have accepted disbursements of said capital product offers, and configured to direct said payment processor to vary said corresponding holdback rates and holdback amounts based exclusively on said processed credit card transactions. Poursartip et al. discloses these limitations. (… the payment system can provide the merchant with one or more offers of cash advances. Whether a merchant qualifies for a financing offer can be based entirely on an evaluation of the merchant's previously conducted financial transactions through the payment system. …This amount can be collected by the payment system as a fraction of the amounts collected by the merchant from future financial transactions that are conducted through the payment system. To accept the offer, the merchant can select an option, for example, through a financing interface provided by the payment system.  Poursartip et al. [col. 2, lines 14-34; Fig. 3]. … The financing server can determine whether a merchant is eligible for a financing offer, the amount of the cash advance, a fee for the cash advance, e.g., a percentage of the cash advance or a fixed fee, and a rate for repayment for the cash advance and the fee, i.e., a fixed amount or a percentage, to be deducted from financial transactions conducted by the merchant. These determinations can be made, for example, by applying various machine learning techniques, e.g., ensemble learning methods.  Poursartip et al. [col. 6, lines 39-47]. … the financing server is able to generate custom financing offers for each merchant
Regarding Claim 2, Grech et al., Mun, and Poursartip et al. combined disclose a system, wherein said rate processor, said revenue forecaster, and said offer processor are disposed within a backend server that is coupled via the internet to a plurality of fixed and mobile terminals in said establishments corresponding to said each of said subscribers, and wherein said subscribers employ said plurality of fixed and mobile terminals in conjunction with said backend server to initiate and process orders within said establishments, and to take payments for said orders, wherein said payments comprise processing of credit card transactions. (Merchant server 140 may be maintained, for example, by a merchant or seller offering various products and/or services. The merchant may have a physical POS at their store location. The merchant may have a merchant account with the payment service provider. Merchant server 140 may be used for POS or online purchases and transactions. … Checkout application 155 may be configured to receive payment via a plurality of payment methods including cash, credit cards, debit cards, checks, money orders, or the like. … The merchant device 157 may be configured to accept and process payment transactions, such as payment transactions initiated by a user via the user device 110. Grech et al. [para. 0032-0037]).
Regarding Amended Claim 3, Grech et al., Mun, and Poursartip et al. combined disclose a system comprising a plurality of servers (Grech et al. [para. 0022; Fig. 1]), wherein said backend server takes payments accepted capital product offers by automatically deducting said holdback amounts from processing of said credit card sales transactions, and wherein said capital origination processor varies said holdback rates and said holdback amounts to account for variations in actual revenue versus predicted revenue for each of said subscribers that have accepted said disbursements of said capital product offers.    Poursartip et al. discloses these gross payment volume (GPV) over a particular time period, the growth of the merchant's GPV over a particular time period,…the financing server 114 can utilize the classifier to determine whether factors describing the merchant qualify the merchant for a cash advance. As mentioned, these factors can be, for example, the merchant's payment history, the type of business, and a GPV over a particular time period, e.g., over the past fiscal quarter or year. The financing server 114 can also determine the amount of the financing offer, the fee for the financing offer, and the rate of repayment, using similar techniques. Poursartip et al. [col. 6, lines 48-67]. …  the financing server 114 can apply normal regression analysis on the merchant's previous financial transactions conducted by the merchant through the payment system 112 to make such determinations. In some embodiments, the fee for the cash advance is based on a specified percentage, e.g., 14 percent, of the cash advance. In some embodiments, the rate of repayment is a specified percentage, e.g., 10 percent. In some embodiments, the rate is determined based on targeting a 10-month repayment model. This model can be determined by forecasting the merchant's GPV for the subsequent year. … the payment system 112 is also configured to deduct a portion of the merchant's earnings from these financial transactions until the amount of financing provided to the merchant, together with the fee for the financing, is collected by the payment system 112. The amount deducted from financial transactions can be based on a rate for repayment for the cash advance and the fee, as specified in the terms and conditions, i.e., a fixed amount deducted from each transaction, e.g., $5, or a percentage, e.g., 10 percent, to be deducted from financial 
Regarding Claim 4, Grech et al., Mun, and Poursartip et al. combined disclose the system, wherein said holdback amounts are deducted daily. (As mentioned, these deductions can be performed on a per-transaction basis or from financial transactions conducted by the merchant over a certain time period, e.g., hourly, daily, weekly, bi-weekly, monthly, or yearly.  Poursartip et al. [col. 7, lines 50-53]).
Regarding Claim 7, Grech et al. and Mun combined disclose a system, wherein said revenue forecaster comprises a recurrent neural network that is trained on said historical POS data and said locations of establishments corresponding to said each of said subscribers, and that processes a subset of said historical POS data to predict said future POS data, wherein a length of said subset corresponds to said payback period. Grech et al. discloses the system including a neural network trained on historical POS data and locations. In some embodiments, the computer-analysis may include machine learning techniques, such as neural networks or expert systems.  Grech et al. [para. 0023]), but fails to explicitly recite the remaining limitations. Mun discloses those limitations. (In a preferred embodiment, if the user has historical data available, he or she can use the Forecast Prediction (FIGS. 30-32) tab to perform a Distributional Fitting to determine the best-fitting distribution to use as well as to estimate the selected  Users then select the relevant model to run in Step 2 and using the example data input settings 207, enter in the relevant variables 208. Mun [para. 0180-0182; Fig. 30-32]).  It would have been obvious to one of ordinary skill in the art of revenue forecasting before the effective filing date of the claimed invention to modify the system of Grech et al. to include the revenue forecasting features of Mun in order to provide valuable assistance in incorporating relevant variables when analyzing decisions and in finding the best solutions for making decisions. Mun [para. 0004].
Regarding Claims 14 through 17 and 20, Claims 14 through 17 and 20 recite substantially similar limitations to those of claims 1 through 4 and 7 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 14 through 17 and 20 are directed to a method, which is taught by Grech et al. [para. 0002, 0014].

Claims 5, 8 through 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grech et al. (US 2018/0150910) in view of Mun (US 2014/0324521), in view of Poursartip et al. (US 10,346,907), and in further view of Brown et al. (US 2014/0164192). 
Regarding Claim 5, Grech et al., Mun, Poursartip et al., and Brown et al. combined disclose the system, wherein said establishments comprise restaurants, said capital product offers comprise merchant cash advances, and said prices comprise interest rates. Grech et al. discloses said capital product offers comprise merchant cash advances, and said prices comprise interest rates. (systems and methods that implement easy, convenient, flexible merchant cash advance products with transparent terms for merchants. Grech et al. [para. 0006]. … As another example, an interest rate for the loan may be determined based on a merchant's sales or payment history, and interest on the loan may be accrued according to the determined interest rate until the loan is repaid by the merchant. The "loan" may be viewed as a hybrid cash advance/loan product. Further, the repayment for the loan may be derived from future sales. Grech et al. [para. 0017, 0019, 0067]).  However both Grech et al., Mun, and Poursartip et al. fail to explicitly recite the establishments comprise restaurants. Brown et al. discloses this limitation. (A franchisor, who may be a developer or owner of a particular business model, such as for a retail store, restaurant, fast food restaurant… can give a franchisee the right to operate according to the business model in exchange for a franchise fee.  Brown et al. [para. 0002]).  It would have been obvious to one of ordinary skill in the art of business finance processes before the effective filing date of the claimed invention to modify the combined system of Grech et al.,  Mun, and Poursartip et al. to include system application to restaurant data as taught by Brown et al. as a system implementation design choice for segregating funds or for paying out funds associated with at least one sale of a seller, e.g., a merchant.  Brown et al. [para. 0001].
Regarding claims 8 through 11 and 13, claims 8 through 11 and 13 recite substantially similar limitations to those of claims 1 and 5 combined, 2 through 4, and 7 respectively.  Claim 8 recites the additional limitation of a rate processor, configured to generate interest rates for merchant cash advance (MCA) offers to subscribers of a restaurant point-of-sale (POS) subscription service, which are recited in claim 5.  Therefore claim 8 is rejected based upon the same reference combination reasoning, and rationale applied to the limitations of claims 1 and 
Regarding Claim 18, claim 18 recited substantially similar limitations to those of claim 5 and is rejected based upon the same reference combination, reasoning, and rationale.  Claim 18 is directed to a method, which is taught by Grech et al. [para. 0002, 0014].

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grech et al. (US 2018/0150910), in view of Mun (US 2014/0324521), in view of Poursartip et al. (US 10,346,907), and in further view of James et al. (US 2020/0265512). 
Regarding Claim 6, Grech et al., Mun, and Poursartip et al. combined fail to disclose a system, further comprising: a logistic regression engine, configured to perform a binary logistic regression on subscriber data and metrics derived from said historical POS data and said locations corresponding to said each of said subscribers to generate logistic regression coefficients that are used to calculate said PD values. James et al. discloses these limitations (FIG. 1 illustrates an environment 100 according to an implementation of the disclosure. The environment 100 may include a loan approval and processing system 101 having an underwriting module 103 and a machine learning module 105.  James et al. [para. 0027]. … The lender has the borrowers' incomes and the monthly repayment amount of each loan. While these two values are individually predictive of the probability of default, creating a new feature based on the calculation of the loan repayment amounts as a percentage of the borrowers' income may add additional insights.  James et al. [para. 0032-0033]. … Model creation and 
Regarding Claim 19, claim 19 recites substantially similar limitations to those of claim 6 and is rejected based upon the same reference combination, reasoning, and rationale.  Claim 19 is directed to a method, which is taught by Grech et al. [para. 0002, 0014].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grech et al. (US 2018/0150910) in view of Mun (US 2014/0324521), in further view of Poursartip et al. (US 10,346,907), in further view of Brown et a. (US 2014/0164192), and in further view of James et al. (US 2020/0265512). 
Regarding Claim 12, Claim 12 depends from Claim 8 yet recites substantially similar limitations to those of claim 6.  Claim 12 is therefore rejected based upon the same reference combination applied to claim 8 in addition to the reference combination applied to claim 6 and the same reasoning and rationale applied to both. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grigg et al. (US 2018/0040064) – the metrics obtained regarding payment patterns by users may be used by financial institutions to provide borrowing opportunities to clients based on their estimated cash flow, including a risk assessment.
Berta et al. (US 2017/0270603) - system, method, and computer readable medium (collectively, the "system") is disclosed for loan origination, disbursement and repayment whereby the proceeds of the loans are sent directly to a third party selected by the requestor using a dynamic loan capacity. The system may request a loan amount to pay an account in real-time. The account may include an invoice, an account payable, and/or an account receivable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623